

116 HR 8091 IH: Uniform National Guard Implementation To End this Disaster Act
U.S. House of Representatives
2020-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8091IN THE HOUSE OF REPRESENTATIVESAugust 22, 2020Mrs. Bustos (for herself, Ms. Haaland, Mr. Rose of New York, Ms. Jackson Lee, Mr. Cohen, Mr. San Nicolas, Mr. Pappas, Mr. Thompson of California, Ms. Kaptur, Mr. Lynch, Mr. Case, Mr. Rush, Mrs. Watson Coleman, Mr. Kildee, Ms. Titus, Ms. Lee of California, Mrs. Dingell, Mr. Connolly, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to provide to States the total amount of funds for the costs to the States of activating the National Guard in response to the COVID–19 pandemic.1.Short titleThis Act may be cited as the Uniform National Guard Implementation To End this Disaster Act or the UNITED Act.2.Funding assistance for National Guard duty relating to COVID-19 pandemic(a)RequirementFor purposes of providing funds to a Governor of a State under sections 902 and 905 of title 32, United States Code, for members of the National Guard ordered to active duty under section 502(f) of such title for duty in connection with the COVID-19 public health emergency, the Secretary of Defense shall pay the total amount of the costs of such duty, regardless of whether such members were so ordered before the date of the enactment of this Act.(b)DefinitionsIn this section:(1)The term COVID-19 public health emergency means the public health emergency related to the coronavirus 2019 declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d).(2)The term Governor of a State means the following:(A)The Governor of a State or the Commonwealth of Puerto Rico, Guam, or the Virgin Islands.(B)The commanding general of the District of Columbia National Guard.